NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                      2008-3312

                                 KEVIN T. DELANEY,

                                                            Petitioner,

                                          v.

                       DEPARTMENT OF TRANSPORTATION,

                                                            Respondent.


      David S. Feather, Law Offices of David S. Feather, of Garden City, New York,
argued for petitioner.

      Elizabeth A. Speck, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for respondent. With
her on the brief were Gregory G. Katsas, Assistant Attorney General, Jeanne E.
Davidson, Director, and Deborah A. Bynum, Assistant Director.        Of counsel was
Michael J. Dierberg, Trial Attorney.

Appealed from: Merit Systems Protection Board
                      NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                     2008-3312


                                KEVIN T. DELANEY,

                                                           Petitioner,

                                          v.

                      DEPARTMENT OF TRANSPORTATION,


                                                           Respondent.




                                   Judgment

ON APPEAL from the        Merit Systems Protection Board

in CASE NO(S).            NY0752070128-I-1.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MAYER, PLAGER, and BRYSON, Circuit Judges )

                          AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT


DATED April 3, 2009                       /s/ Jan Horbaly _________________
                                          Jan Horbaly, Clerk